  Case 1:20-cv-00679-UNA Document 10 Filed 05/20/20 Page 1 of 2 PageID #: 44




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

Atlas Uluslararasi Kumanyacılık tic A.Ş               §
                                                      §
Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,       §
                                                      §   CIVIL ACTION NO.:  81$
         PlaintiffS,                                  §
                                                      §   IN ADMIRALTY, Rule 9(h)
vs.                                                   §
                                                      §
M/V ARICA, IMO 9399741, its engines, tackle and       §
apparel,                                              §
                                                      §
       Defendant in rem,                              §
                                                      §
and                                                   §
                                                      §
FS Arica, Ltd.,                                       §
                                                      §
       Defendant in personam,                         §
                                                      §
and                                                   §
                                                      §
The Master of the M/V ARICA,                          §
                                                      §
       Garnishee.                                     §
                                                      §

                                                  ORDER

         Upon the Motion of Plaintiffs for the appointment of Timothy Jay Houseal or his

designate as Representative to serve the Writ of Maritime Attachment and Warrant of Maritime

Arrest issued by this Court in place of the United States Marshal in this case, and good cause

appearing therefore, it is hereby

         ORDERED that Plaintiffs’ Motion is granted, and that Timothy J. Houseal or his

designate is appointed to serve as Representative to serve the Warrant of Maritime Arrest and

Writ of Maritime Attachment on the Garnishee, Master of the M/V ARICA (“Vessel”) in place of

the U.S. Marshal for the District of Delaware, and it is further

         ORDERED that considering present Covid restrictions such service may be made directly

by facsimile, email or other electronic means on the Master of the Vessel, Garnishee, or to the
  Case 1:20-cv-00679-UNA Document 10 Filed 05/20/20 Page 2 of 2 PageID #: 45




Master of the Vessel c/o Biehl & Co., the Vessel’s local husbanding agent:

       7900 Radcliffe Street, Building 205, Suite 4
       Bristol, PA 19007
       Phone : 302.594.9700 (24 hrs)
       Fax : 302.594.9705
       Email : Ops.Delaware@Biehlco.com

Or on such other husbanding agent which has replaced Biehl & Co.

       ORDERED that Timothy Jay Houseal or his designate shall report the results of the arrest

to the U.S. Marshal for the District of Delaware and cause to be filed a return of service with this

Court following service of the Warrant of Arrest.

                             WK day of May, 2020.
       DONE AND ORDERED this ____



                                               _________________________________
                                              ___ ____________
                                                  __        _______
                                                                 _ _________
                                                                          _ _____________
                                               7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                               7KH
                                                  H +RQRRUDEOH0DU\HOOHQ1RUHLND
                                               8QLWHG6WDWHV'LVWULFW-XGJH
                                               8QLWHGG 6WDWHV 'LVWULFW -XGJH
